
	
		110th CONGRESS
		1st Session
		S. 742
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To amend the Toxic Substances Control Act
		  to reduce the health risks posed by asbestos-containing materials and products
		  having asbestos-containing material, and for other purposes. 
	
	
		1.Short titleThis Act may be cited as the
			 Ban Asbestos in America Act of
			 2007.
		2.FindingsCongress finds that—
			(1)(A)the Administrator of the Environmental
			 Protection Agency has classified asbestos as a category A human carcinogen, the
			 highest cancer hazard classification for a substance; and
				(B)the International Agency for Research on
			 Cancer has classified asbestos as a class 1 human carcinogen;
				(2)many people in the United States
			 incorrectly believe that—
				(A)asbestos has been banned in the United
			 States; and
				(B)there is no risk of exposure to asbestos
			 through the use of new commercial products;
				(3)the United States Geological Survey
			 reported that, in 2006, the United States used 2,000 metric tons of asbestos,
			 of which approximately—
				(A)55 percent was used in roofing
			 products;
				(B)26 percent was used in coatings; and
				(C)19 percent was used in other products, such
			 as friction products;
				(4)the Department of Commerce estimates that
			 the United States imports more than $100,000,000 of brake parts per
			 year;
			(5)available evidence suggests that—
				(A)imports of some types of
			 asbestos-containing products are increasing; and
				(B)some of those products are imported from
			 foreign countries in which asbestos is poorly regulated;
				(6)families of workers are put at risk because
			 of asbestos brought home by the workers on the shoes, clothes, skin, and hair
			 of the workers;
			(7)the National Institutes of Health reported
			 to Congress in 2006 that mesothelioma is a difficult disease to detect,
			 diagnose, and treat;
			(8)the Environmental Working Group estimates
			 that as many as 10,000 citizens of the United States die each year from
			 mesothelioma and other asbestos-related diseases;
			(9)(A)mesothelioma responds poorly to
			 conventional chemotherapy; and
				(B)although new combination treatments for
			 mesothelioma have demonstrated some benefits—
					(i)the median survival period for mesothelioma
			 is only 1 year after diagnosis of the disease; and
					(ii)the majority of mesothelioma patients die
			 within 2 years of diagnosis of the disease;
					(10)in hearings before Congress in the early
			 1970s, the example of asbestos was used to justify the need for comprehensive
			 legislation on toxic substances;
			(11)in 1976, Congress passed the Toxic
			 Substances Control Act (15 U.S.C. 2601 et seq.);
			(12)in 1989, the Administrator of the
			 Environmental Protection Agency promulgated final regulations under title II of
			 the Toxic Substances Control Act (15 U.S.C. 2641 et seq.) to phase out asbestos
			 in consumer products by 1997;
			(13)in 1991, the United States Court of Appeals
			 for the 5th Circuit overturned portions of the regulations, and the Federal
			 Government did not appeal the decision to the Supreme Court;
			(14)as a result, while new applications for
			 asbestos were banned, asbestos is still being imported and used, and is
			 otherwise present as a contaminant, in some consumer and industrial products in
			 the United States;
			(15)the National Cancer Institute recognizes a
			 clear need for new agents to improve the outlook for patients with mesothelioma
			 and other asbestos-related diseases;
			(16)the National Institutes of Health should
			 continue to improve detection, treatment, and management of asbestos-related
			 diseases, such as mesothelioma, including by providing continued support for
			 the pleural mesothelioma treatment and research program and peritoneal surgical
			 initiatives;
			(17)the Department of Defense should study
			 diseases related to asbestos exposure in the military and veteran population,
			 including by conducting research in coordination with the National Institutes
			 of Health on the early detection and treatment of mesothelioma;
			(18)with some exceptions relating to certain
			 uses, asbestos has been banned in 40 countries, including Argentina, Australia,
			 Austria, Belgium, Chile, Croatia, the Czech Republic, Denmark, Estonia,
			 Finland, France, Germany, Iceland, Ireland, Italy, Japan, Latvia, Luxembourg,
			 the Netherlands, Norway, Poland, Portugal, Saudi Arabia, the Slovak Republic,
			 Spain, Sweden, Switzerland, and the United Kingdom;
			(19)asbestos was banned throughout the European
			 Union in 2005; and
			(20)banning asbestos from being used in or
			 imported into the United States will provide certainty to manufacturers,
			 builders, environmental remediation firms, workers, and consumers that after a
			 specific date, asbestos will not be used, added, or allowed to be knowingly
			 present as a contaminant in new construction and manufacturing materials used
			 in this country.
			3.Asbestos-containing products
			(a)In generalTitle II of the Toxic Substances Control
			 Act (15 U.S.C. 2641 et seq.) is amended—
				(1)by inserting before section 201 (15 U.S.C.
			 2641) the following:
					
						AGeneral
				provisions
						;
				(2)in section 202(3) (15 U.S.C.
			 2642(3))—
					(A)in each of subparagraphs (A) through (D),
			 by striking the commas at the end of the subparagraphs and inserting
			 semicolons;
					(B)in subparagraph (E), by striking ,
			 or and inserting a semicolon;
					(C)in subparagraph (F), by striking the period
			 at the end and inserting a semicolon; and
					(D)by adding at the end the following:
						
							(G)any material formerly classified as
				tremolite, including—
								(i)winchite asbestos; and
								(ii)richterite asbestos; and
								(H)any asbestiform amphibole
				mineral.
							;
					and(3)by adding at the end the following:
					
						BAsbestos-containing products
							221.DefinitionsIn this subtitle:
								(1)Appropriate Federal entityThe term appropriate Federal
				entity means any appropriate Federal entity, as determined by the
				Director, including—
									(A)the Agency for Toxic Substances and Disease
				Registry;
									(B)the Department of Health and Human
				Services;
									(C)the Environmental Protection Agency;
									(D)the Mine Safety and Health
				Administration;
									(E)the National Institute of Standards and
				Technology;
									(F)the United States Geological Survey;
									(G)the National Institute of Environmental
				Health Sciences;
									(H)the National Institute for Occupational
				Safety and Health; and
									(I)the Occupational Health and Safety
				Administration.
									(2)Asbestos-containing productThe term asbestos-containing
				product means any product (including any part) to which asbestos is
				deliberately or knowingly added or in which asbestos is deliberately used or
				knowingly present in any concentration.
								(3)Elongated mineral particleThe term elongated mineral
				particle means a single crystal or similarly elongated polycrystalline
				aggregate particle with a length to width ratio of 3 to 1 or greater.
								(4)Biopersistent elongated mineral
				particleThe term
				biopersistent elongated mineral particle means an elongated
				mineral particle that—
									(A)occurs naturally in the environment;
				and
									(B)is similar to asbestos in—
										(i)resistance to dissolution;
										(ii)leaching; and
										(iii)other physical, chemical, or biological
				processes expected from contact with lung cells and other cells and fluids in
				the human body.
										(5)DirectorThe term Director means the
				Director of the National Institute for Occupational Safety and Health.
								(6)PersonThe term person means—
									(A)any individual;
									(B)any corporation, company, association,
				firm, partnership, joint venture, sole proprietorship, or other for-profit or
				nonprofit business entity (including any manufacturer, importer, distributor,
				or processor);
									(C)any Federal, State, or local department,
				agency, or instrumentality; and
									(D)any interstate body.
									222.National Institute for Occupational Safety
				and Health studies
								(a)Studies
									(1)Current state of science study
										(A)In generalThe Director, in consultation with the
				United States Geological Survey, the Environmental Protection Agency, the
				National Academy of Sciences, and appropriate Federal entities, shall conduct a
				study and, not later than 1 year after the date of enactment of this subtitle,
				submit to the Administrator, the Committees on Environment and Public Works and
				Health, Education, Labor, and Pensions of the Senate, the Committees on Energy
				and Commerce and Education and Labor of the House of Representatives, and other
				Federal agencies a report containing—
											(i)a description of the current state of the
				science relating to—
												(I)the disease mechanisms and health effects
				of exposure to non-asbestiform minerals and elongated mineral particles;
				and
												(II)methods for measuring and analyzing
				non-asbestiform minerals and elongated mineral particles; and
												(ii)recommendations for—
												(I)future research relating to diseases caused
				by exposure to—
													(aa)non-asbestiform minerals; and
													(bb)elongated mineral particles;
													(II)exposure assessment practice needs;
												(III)any new classification of naturally
				occurring elongated mineral particles; and
												(IV)1 or more definitions and dimensions to be
				used for the quantification and risk assessment of—
													(aa)non-asbestiform minerals; and
													(bb)elongated mineral particles.
													(B)ComponentsThe report described in subparagraph (A)
				shall include—
											(i)peer-reviewed published literature;
											(ii)regulatory decisions; and
											(iii)information obtained from the National
				Institute for Occupational Safety Asbestos Research Roadmap.
											(2)Mode of action and health effects
				study
										(A)In generalThe Director, in consultation with the
				Environmental Protection Agency, the National Academy of Sciences, and
				appropriate Federal entities, shall conduct a study—
											(i)to evaluate the known or potential mode of
				action and health effects of—
												(I)non-asbestiform minerals; and
												(II)elongated mineral particles; and
												(ii)to develop recommendations for a means by
				which to identify, distinguish, and measure any non-asbestiform mineral or
				elongated mineral particle that—
												(I)may cause any disease or health effect;
				or
												(II)does not cause any disease or health
				effect.
												(B)ReportNot later than 18 months after the date of
				enactment of this subtitle, the Director shall submit to the Committees on
				Environment and Public Works and Health, Education, Labor, and Pensions of the
				Senate, and the Committees on Energy and Commerce and Education and Labor of
				the House of Representatives, a report containing—
											(i)a description of the manner by which
				non-asbestiform minerals and elongated mineral particles possess the ability to
				remain biopersistent in the human body, with regard to the ability of
				non-asbestiform minerals and elongated mineral particles—
												(I)to exhibit resistence to dissolution and
				leaching; and
												(II)to induce other physical, chemical, and
				biological processes as a result of contact with—
													(aa)lung cells; and
													(bb)other cells and fluids in the human body
				connected to a disease;
													(ii)a description of the means by which to
				identify, distinguish, and measure any non-asbestiform mineral or elongated
				mineral particle that—
												(I)may cause any disease or health effect, as
				determined by the Director, including—
													(aa)mesothelioma;
													(bb)any other form of cancer; and
													(cc)any other non-cancer form of disease;
				and
													(II)does not cause any disease or health
				effect; and
												(iii)recommendations for such controls as the
				Director determines to be appropriate to protect human health.
											(3)Authorization of
				appropriationsThere are
				authorized to be appropriated such sums as are necessary to carry out this
				subsection.
									(b)Methodology study
									(1)In generalOn the date on which the Director submits
				the report described in subsection (a)(2)(B), the Director shall initiate a
				study—
										(A)to develop improved sampling and analytical
				methods for non-asbestiform minerals and elongated mineral particles;
				and
										(B)to clarify the mechanism of action.
										(2)Authorization of
				appropriationsThere are
				authorized to be appropriated such sums as are necessary to carry out this
				subsection.
									223.Public education program
								(a)In generalNot later than 1 year after the date of
				enactment of this subtitle, the Administrator, in consultation with the
				Chairman of the Consumer Product Safety Commission, the Director of the Centers
				for Disease Control and Prevention, and the Secretary of Labor, shall establish
				a plan—
									(1)to increase awareness of the dangers posed
				by—
										(A)products having asbestos-containing
				materials in homes and workplaces; and
										(B)asbestos-related diseases;
										(2)to provide current and comprehensive
				information to asbestos-related disease patients, family members of patients,
				and front-line health care providers on—
										(A)the dangers of asbestos exposure;
										(B)asbestos-related labeling
				information;
										(C)health effects of exposure to
				asbestos;
										(D)symptoms of asbestos exposure; and
										(E)available and developing treatments for
				asbestos-related diseases, including clinical trials;
										(3)to encourage asbestos-related disease
				patients, family members of patients, and front-line health care providers to
				participate in research and treatment endeavors relating to asbestos;
				and
									(4)to encourage health care providers and
				researchers to provide to asbestos-related disease patients and family members
				of patients information relating to research, diagnostic, and clinical
				treatments relating to asbestos.
									(b)Greatest
				risksIn establishing the
				program, the Administrator shall give priority to products that have
				asbestos-containing materials and are used by consumers and workers that pose
				the greatest risk of injury to human health.
								(c)Authorization of
				appropriationsThere are
				authorized to be appropriated such sums as are necessary to carry out this
				section.
								CProhibition on asbestos-containing
				materials
							231.Definition of distribute in
				commerceIn this
				subtitle:
								(1)In generalThe term distribute in
				commerce has the meaning given the term in section 3.
								(2)ExclusionsThe term distribute in
				commerce does not include—
									(A)the possession of an asbestos-containing
				material by a person that is an end user; or
									(B)the possession of an asbestos-containing
				material by a person solely for the purpose of disposal of the
				asbestos-containing material in compliance with applicable Federal, State, and
				local requirements.
									232.Prohibition on asbestos-containing
				materials
								(a)In generalSubject to subsection (b), the
				Administrator shall promulgate—
									(1)not later than 1 year after the date of
				enactment of this subtitle, proposed regulations that—
										(A)prohibit persons from importing,
				manufacturing, processing, or distributing in commerce asbestos-containing
				materials; and
										(B)provide for implementation of subsections
				(b) and (c); and
										(2)not later than 2 years after the date of
				enactment of this subtitle, final regulations that, effective beginning 60 days
				after the date of promulgation, prohibit persons from importing, manufacturing,
				processing, or distributing in commerce asbestos-containing materials.
									(b)Exemptions
									(1)In generalAny person may petition the Administrator
				for, and the Administrator may grant, an exemption from the requirements of
				subsection (a) if the Administrator determines that—
										(A)the exemption would not result in an
				unreasonable risk of injury to health or the environment; and
										(B)the person has made good faith efforts to
				develop, but has been unable to develop, a substance, or identify a mineral,
				that—
											(i)does not present an unreasonable risk of
				injury to health or the environment; and
											(ii)may be substituted for an
				asbestos-containing material.
											(2)Terms and conditionsAn exemption granted under this subsection
				shall be in effect for such period (not to exceed a total of 3 years) and
				subject to such terms and conditions as the Administrator may prescribe.
									(3)Governmental use
										(A)In generalThe Administrator shall provide an
				exemption from the requirements of subsection (a), without review or limit on
				duration, if the exemption for asbestos-containing material is—
											(i)sought by the Secretary of Defense and the
				Secretary certifies, and provides a copy of that certification to the
				Administrator and Congress, that—
												(I)use of the asbestos containing material is
				necessary to the critical functions of the Department;
												(II)no reasonable alternatives to the asbestos
				containing material exist for the intended purpose; and
												(III)use of the asbestos containing material
				will not result in an unreasonable risk to health or the environment; or
												(ii)sought by the Administrator of the National
				Aeronautics and Space Administration and the Administrator of the National
				Aeronautics and Space Administration certifies, and provides a copy of that
				certification to Congress, that—
												(I)the asbestos-containing material is
				necessary to the critical functions of the National Aeronautics and Space
				Administration;
												(II)no reasonable alternatives to the
				asbestos-containing material exist for the intended purpose; and
												(III)the use of the asbestos-containing material
				will not result in an unreasonable risk to health or the environment.
												(B)Administrative Procedure ActAny exemption provided by the Administrator
				under subparagraph (A), and any certification made by the Secretary of Defense
				under subparagraph (A)(i) shall not be subject to the provisions of subchapter
				II of chapter 5, and chapter 7, of title 5, United States Code (commonly known
				as the Administrative Procedure Act).
										(4)Diaphragms for existing electrolysis
				installations
										(A)In generalThe requirements of subsection (a) shall
				not apply to any diaphragm electrolysis installation in existence as of the
				date of enactment of this subtitle.
										(B)Review
											(i)In generalNot later than 3 years after the date of
				enactment of this subtitle, and every 6 years thereafter, the Administrator
				shall review the exemption provided under subparagraph (A) to determine the
				appropriateness of the exemption.
											(ii)ScopeIn conducting the review of the exemption
				provided under subparagraph (A), the Administrator shall examine the risk of
				injury to an individual relating to the operation by the individual of each
				diaphragm electrolysis installation described in subparagraph (A).
											(iii)Public participationIn conducting the review of the exemption
				provided under subparagraph (A), the Administrator shall provide public notice
				and a 30-day period of public comment.
											(C)Decision relating to extension of
				exemptionUpon completion of
				a review of a diaphragm electrolysis installation under subparagraph (B)(i), if
				the Administrator determines that the diaphragm electrolysis installation poses
				an unreasonable risk of injury to health or the environment, the Administrator
				may terminate the exemption provided to the diaphragm electrolysis installation
				under subparagraph (A).
										(c)Disposal
									(1)In generalExcept as provided in paragraph (2), not
				later than 2 years after the date of enactment of this subtitle, each person
				that possesses asbestos-containing material that is subject to the prohibition
				established under this section shall dispose of the asbestos-containing
				material, by a means that is in compliance with applicable Federal, State, and
				local requirements.
									(2)ExemptionNothing in paragraph (1)—
										(A)applies to asbestos-containing material
				that—
											(i)is no longer in the stream of commerce;
				or
											(ii)is in the possession of an end user;
				or
											(B)requires that asbestos-containing material
				described in subparagraph (A) be removed or replaced.
										(d)Compliance testing
									(1)In generalSubject to paragraph (2), and in accordance
				with paragraph (3), not later than 1 year after the date on which the
				Administrator promulgates the regulations under subsection (a), and annually
				thereafter, to ensure compliance with those regulations, the Administrator
				shall carry out tests on an appropriate quantity of products, as determined by
				the Administrator, to determine if the products have asbestos-containing
				material.
									(2)Exempted productsIn carrying out the compliance testing
				under paragraph (1), the Administrator shall not carry out any test on any
				product that contains any material that is the subject of an exemption
				described in subsection (b).
									(3)Appropriate test
				methodologiesIn carrying out
				the compliance testing under paragraph (1), the Administrator shall use the
				appropriate test methodology for each product that is the subject of the
				compliance testing.
									(4)Annual report
										(A)In generalUpon completion of each annual testing
				period described in paragraph (1), the Administrator shall prepare a report for
				the annual testing period covered by the report, describing those products that
				have asbestos-containing material.
										(B)Public availabilityNot later than 90 days after the date of
				completion of each annual testing period described in paragraph (1), the
				Administrator shall make the report for the annual testing period covered by
				the report available to the
				public.
										.
				(b)Conforming amendmentThe table of contents in sections 1 of the
			 Toxic Substances Control Act (15 U.S.C. prec. 2601) is amended—
				(1)by inserting before the item relating to
			 section 201 the following:
					
						
							Subtitle A–General
				provisions
						
						;
					and(2)by adding at the end of the items relating
			 to title II the following:
					
						
							Subtitle B—Asbestos-containing
				products
							Sec. 221.
				Definitions.
							Sec. 222. National Institute
				for Occupational Safety and Health report and study.
							Sec. 223. Public education
				program.
							Subtitle C—Prohibition on asbestos-containing
				materials
							Sec. 231. Prohibition on asbestos-containing
				materials.
						
						.
				4.Asbestos-related diseasesSubpart 1 of part C of title IV of the
			 Public Health Service Act (42 U.S.C. 285 et seq.) is amended by adding at the
			 end the following:
			
				417E.Research on asbestos-related
				diseases
					(a)In generalThe Secretary, acting through the Director
				of NIH and the Director of the Centers for Disease Control and Prevention,
				shall expand, intensify, and coordinate programs for the conduct and support of
				research on diseases caused by exposure to asbestos, particularly mesothelioma,
				asbestosis, and pleural injuries.
					(b)AdministrationThe Secretary shall carry out this section
				in collaboration with—
						(1)the Administrator of the Agency for Toxic
				Substances and Disease Registry;
						(2)the Director of the National Institute for
				Occupational Safety and Health; and
						(3)the head of any other agency, as the
				Secretary determines to be appropriate.
						(c)Asbestos-related disease registry
						(1)In generalNot later than 1 year after the date of
				enactment of this section, the Director of the Centers for Disease Control and
				Prevention, in cooperation with the Director of the National Institute for
				Occupational Safety and Health and the Administrator of the Agency for Toxic
				Substances and Disease Registry, shall establish a mechanism by which to
				obtain, coordinate, and provide data and specimens from—
							(A)State cancer registries and other cancer
				registries;
							(B)the National Mesothelioma Virtual Registry
				and Tissue Bank; and
							(C)each entity participating in the
				asbestos-related disease research and treatment network established under
				section 417F(a).
							(2)TreatmentThe data and specimens described in
				paragraph (1) shall form the basis for establishing a national clearinghouse
				for data and specimens relating to asbestos-related diseases, with a particular
				emphasis on mesothelioma.
						(d)Authorization of
				appropriationsIn addition to
				amounts made available for the purposes described in subsection (a) under other
				law, there are authorized to be appropriated to carry out this section such
				sums as are necessary for fiscal year 2008 and each fiscal year
				thereafter.
					417F.Asbestos-related disease research and
				treatment network
					(a)EstablishmentFor each of fiscal years 2008 through 2012,
				the Director of NIH, in collaboration with other applicable Federal, State, and
				local agencies and departments, shall establish and maintain an
				asbestos-related disease research and treatment network (referred to in this
				section as the Network) to support the detection, prevention,
				treatment, and cure of asbestos-related diseases, with particular emphasis on
				malignant mesothelioma.
					(b)InclusionsThe Network shall include—
						(1)intramural research initiatives of the
				National Institutes of Health; and
						(2)at least 10 extramural asbestos-related
				disease research and treatment centers, as selected by the Director of NIH in
				accordance with subsection (c).
						(c)Extramural asbestos-related disease
				research and treatment centers
						(1)In generalFor each fiscal year during which the
				Network is operated and maintained under subsection (a), the Director of NIH
				shall select for inclusion in the Network not less than 10 nonprofit hospitals,
				universities, or medical or research institutions incorporated or organized in
				the United States that, as determined by the Director of NIH—
							(A)have exemplary experience and
				qualifications in research and treatment of asbestos-related diseases;
							(B)have access to an appropriate population of
				patients with asbestos-related diseases; and
							(C)are geographically distributed throughout
				the United States, with special consideration given to areas of high incidence
				of asbestos-related diseases.
							(2)RequirementsEach center selected under paragraph (1)
				shall—
							(A)be chosen by the Director of NIH after
				competitive peer review;
							(B)conduct laboratory and clinical research,
				including clinical trials, relating to—
								(i)mechanisms for effective therapeutic
				treatment of asbestos-related diseases;
								(ii)early detection and prevention of
				asbestos-related diseases;
								(iii)palliation of asbestos-related disease
				symptoms; and
								(iv)pain management with respect to
				asbestos-related diseases;
								(C)offer to asbestos-related disease patients
				travel and lodging assistance as necessary—
								(i)to accommodate the maximum number of
				patients practicable; and
								(ii)to serve a number of patients at the center
				sufficient to conduct a meaningful clinical trial;
								(D)seek to collaborate with at least 1 medical
				center of the Department of Veterans Affairs to provide research benefits and
				care to veterans who have suffered excessively from asbestos-related diseases,
				particularly mesothelioma; and
							(E)coordinate the research and treatment
				efforts of the center (including specimen sharing and use of common infomatics)
				with other entities included in—
								(i)the Network; and
								(ii)the National Virtual Mesothelioma Registry
				and Tissue Bank.
								(3)Period of inclusionA center selected by the Director of NIH
				under this subsection shall be included in the Network for—
							(A)the 1-year period beginning on the date of
				selection of the center; or
							(B)such longer period as the Director of NIH
				determines to be appropriate.
							(d)GrantsThe Director of NIH shall provide to each
				center selected for inclusion in the Network under subsection (c) for the
				fiscal year a grant in an amount equal to $1,000,000 to support the detection,
				prevention, treatment, and cure of asbestos-related diseases, with particular
				emphasis on malignant mesothelioma.
					(e)Authorization of
				appropriationsThere is
				authorized to be appropriated to carry out this section $10,000,000 for each of
				fiscal years 2008 through 2012.
					417G.Department of Defense research
					(a)In generalThe Secretary, acting through the United
				States Army Medical Research and Materiel Command, shall support research on
				mesothelioma and other asbestos-related diseases that has clear scientific
				value and direct relevance to the health of members and veterans of the Armed
				Forces, in accordance with the appropriate congressionally directed medical
				research program, with the goal of advancing the understanding, early
				detection, and treatment of asbestos-related mesothelioma and other
				asbestos-related diseases.
					(b)AdministrationThe Secretary shall carry out this section
				in collaboration with—
						(1)the Director of NIH;
						(2)the Director of the National Institute of
				Occupational Safety and Health; and
						(3)the head of any other agency, as the
				Secretary determines to be appropriate.
						(c)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this section such sums as are
				necessary for fiscal year 2008 and each fiscal year
				thereafter.
					.
		
	
		
			Passed the Senate
			 October 4, 2007.
			
			Secretary.
		
	
	
	
